Title: Thomas Jefferson to James Monroe, 28 February 1816
From: Jefferson, Thomas
To: Monroe, James


          
            Dear Sir
            Monticello Feb. 28. 16.
          
          The arbitrators, surveyor Etc met on the 21st. they decided the line in your favor, but divided costs as a tax on you for so careless a designation of the line as to entrap a subsequent purchaser. the disputed lines were found to contain 68. acres. the costs will be 6. or 7.D. a piece to you. I inclose you the original award & the plat you inclosed to me.
          
            ever & affectionately yours.
            Th: Jefferson
          
        